Exhibit 10.19

AMENDMENT NO. 2

to

K-SWISS/SPACE CENTER LEASE

Dated March 11, 1997

This AMENDMENT NO. 2 amends the Lease Agreement entered into on March 11, 1997
between K-Swiss, Inc. (“Lessee”) and Space Center Mira Loma, Inc. for the rental
of certain property and improvements located at 3177 Space Center Court, Mira
Loma, California (“the Lease”).

RECITALS:

 

  •  

Lessee and Lessor (the “Parties”) are desirous of amending the Lease through
this Amendment No. 2 in order to extend the Term of the Lease.

NOW, THEREFORE, in consideration of the mutual covenants and promises of Lessee
and Lessor, the Parties agree to amend the Lease as follows:

 

  1. The Parties agree that the Lease Term in Section 1.3 of the Lease shall now
be extended sixty (60) consecutive months from February 1, 2010 through
January 31, 2015 (“Expiration Date”).

 

  2. The Parties agree that the Base Rent for the lease Extension Term shall be
as follows:

 

February 1, 2010-July 31, 2012 :    $111,240.00/mo    ($0.36 NNN psf)
August 1, 2012-January 31, 2015:    $117,420.00/mo    ($0.38 NNN psf)

 

  3. The Parties agree that Lessor with provide the follow Improvements to the
Premises at Lessor sole expense:

 

  •  

T5HO Lighting.

 

  •  

HVAC repair / replacement for existing systems if required after survey is
completed.

 

  •  

Plumbing repair as required following survey for the center existing restrooms.

 

  •  

Replace flooring with similar type in center warehouse office areas.

 

  •  

Remove a portion of the existing offices in the SWC of the building.

 

  4. Section 1.34 of Addendum Number 1 to the Lease is stricken in its entirety
and replaced by the following section:

“1.34 Two (2) Three Year Extension Options”.

Provided that Lessee is not in breach of any provisions of the Lease, and
further provided that the Lessee gives written notice of exercise to Landlord
not more than nine (9), nor less than six (6) months prior to the scheduled
expiration of the Lease term, Lessee may extend this Lease for two
(2) additional periods of three years. The first three year Extension Option
shall be from February 1, 2015 through January 31, 2018. The second three year
Extension Option shall be from February 1, 2018 through January 31, 2021.

The first three (3) year option will be at one hundred percent (100%) of Fair
Market Value and the second three (3) year option will be at one hundred percent
(100%) of Fair Market Value. The rate shall not be less than the previously
expired term. “Fair Market Value” shall mean the annual amount per rentable
square foot that a willing, comparable, non-equity tenant with a
creditworthiness comparable to Tenant would pay, and a willing Landlord of a
comparable property in the marketplace would accept at “arms length” given
appropriate consideration of rental rates per rentable square foot, the type of
escalation clauses (including, but without limitation, operating expenses, Real
Estate taxes) abatement provisions, reflecting free rent, if any, length of
lease term, size and location of Premises being leased and Tenant Improvement
allowances, if any, the fact that the Premises are used primarily for warehouse
space and any other generally applicable terms and conditions of tenancy for the
space in question. Property Owner and Tenant will jointly determine Fair Market
Value prior to Tenant’s exercise of any Option.

 

                 Initials    Initials:                



--------------------------------------------------------------------------------

AMENDMENT NO. 2

to

K-SWISS/SPACE CENTER LEASE

Dated March 11, 1997

 

  5. The effective date of this Amendment No. 2 to the Lease shall be July 1,
2008.

 

  6. Except as specifically amended by this Amendment No. 2, the terms and
conditions of the Lease dated March 11, 1997 and as amended with Amendment No 1
dated February 28, 2002 shall remain of full force and effect.

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 2 intending to
be bound thereby.

 

  K-SWISS INC.     SPACE CENTER MIRA LOMA III, Inc.   By:  

 

    By:  

 

    George Powlick       Graham S. Tingler     Chief Financial Officer      
President   Its:  

 

    Its:  

 

  Date:  

 

    Date:  

 